Order filed December 8, 2020




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00650-CV

                           YAMAL SALEM, Appellant

                                         V.

                           JULIE CHEUNG, Appellee

                  On Appeal from County Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 541012101


                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
County Civil Court at Law No. 1 informed this court that appellant had not requested
that the reporter’s record be prepared. On November 2, 2020, the clerk of this court
notified appellant that we would consider and decide those issues that do not require
a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof that the reporter’s record had been requested. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within 30 days of
the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.




                                          2